Title: To George Washington from Major General Alexander McDougall, 26 June 1779
From: McDougall, Alexander
To: Washington, George


        
          Sir
          west Point 26th June 1779
        
        I was honored with your Excellency favor of yesterday. The arrangement of the Massachusets line made by the Committee of officers was transmitted from Pecks-Kill some time ago—with remarks—and the objections to it by those who considered themselves injured. Least it should have miscarried, I inclose the only copy I have left; also Such of the sentence of death as I have in my Posesion. The others I have directed the Deputy Judge advocate to bring me. I have the Honor to be your Excellency’s Most obedient and most Humble Sert.
      